               Case 20-12522-JTD   Doc 2015-1   Filed 04/12/21   Page 1 of 3




                                      EXHIBIT A

                                    Proposed Order




RLF1 25081235v.5
               Case 20-12522-JTD             Doc 2015-1         Filed 04/12/21        Page 2 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                               )
In re:                                                         )   Chapter 11
                                                               )
MALLINCKRODT PLC, et al.,                                      )   Case No. 20-12522 (JTD)
                                                               )
                   Debtors.                                    )   (Jointly Administered)
                                                               )
                                                               )   Re: D.I. 1890 & 1966

             ORDER EXPEDITING CONSIDERATION OF THE
 ACTHAR PLAINTIFFS’ MOTION TO DISQUALIFY ARNOLD & PORTER KAYE
   SCHOLER, LLP’S NUNC PRO TUNC RETENTION AS SPECIAL COUNSEL TO
DEBTORS PURSUANT TO SECTION 327(E) FOR FAILURE TO MAKE TIMELY AND
  FULSOME ADEQUATE DISCLOSURES OF MATERIAL RELATIONSHIPS AND
     POTENTIAL OR ACTUAL DISQUALIFYING CONFLICTS OF INTEREST


         Upon the motion (the “Motion to Expedite”)1 of the Debtors for entry of an order (this

“Order”) expediting the Court’s consideration of the Disqualification Motion as more fully set

forth in the Motion to Expedite; and the Court having reviewed the Motion to Expedite; and the

Court having determined that the relief requested in the Motion to Expedite is in the best interests

of the Debtors, their estates, their creditors, and other parties in interest; and the Court having

jurisdiction to consider the Motion to Expedite and the relief requested therein in accordance with

28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from the United States

District Court for the District of Delaware dated as of February 29, 2012; and consideration of the

Motion to Expedite and the relief requested therein being a core proceeding under 28 U.S.C.

§ 157(b)(2); and the Court having authority to enter a final order consistent with Article III of the

United States Constitution; and venue being proper before this Court under 28 U.S.C. §§ 1408 and




1
    Capitalized terms used but not otherwise defined herein shall have the respective meanings ascribed to such terms
    in the Motion to Expedite.


RLF1 25081235v.5
                Case 20-12522-JTD          Doc 2015-1       Filed 04/12/21     Page 3 of 3




1409; and it appearing that proper and adequate notice of the Motion to Expedite has been given

and that no other or further notice is necessary; and good and sufficient cause appearing therefor,

it is hereby,

         ORDERED, ADJUDGED AND DECREED THAT:

         1.        The Motion to Expedite is GRANTED as set forth herein.

         2.        The Hearing to consider the relief requested in the Disqualification Motion will be

held on April 27, 2021 at 10:00 a.m. (ET).

         3.        Additional objections to the Disqualification Motion, if any, shall be filed on or

before April 20, 2021 at 4:00 a.m. (ET).

         4.        The Debtors are authorized to take all actions necessary to effectuate the relief

granted pursuant to this Order in accordance with the Motion to Expedite.

         5.        This Court shall retain jurisdiction with respect to all matters arising from or related

to the implementation and/or interpretation of this Order.




                                                      2
RLF1 25081235v.5
